Emission Reduction Purchase
Agreement                                                                                               
Page 1 of 12

Exhibit 10.17

EMISSION REDUCTION PURCHASE AGREEMENT
(ERPA)

between

(the "Purchaser")

ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP) .
740 St Maurice suite 102
Montreal, Qc H3C1L5 Canada
Tel : 5148763907
Fax: 5148764080
Email: trivutruong@ecolocap.com

President-CEO : Dr. Tri Vu Truong

and

(the " THEN SIN Hydro Power - CDM Project Proponent”).,
henceforth “VIETNAM PROJECT PROPONENT”

Owner: CONSTRUCTION AND INFRASTRUCTION DEVELOPMENT JOINT-STOCK
COMPANY NUMBER NINE

Address: 201 Min Knai Street, Hai Ba Trung District, Hanoi
Telephone: + 0084 4 5665002 - 5665003
Fax : +0084 4 5665002 - 5665003
Email: tvlong@thpcorp.com.vn

Director: Tran Xuan Hoan

Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-6:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                       
Page 2 of 12

Interpretation and Definitions  In this Agreement, unless otherwise required by
the context, all capitalized terms shall have the meaning  set forth in the
definitions below.     Additional Emission  Means any Certified Emission
Reduction (CER) generated by the Project that is  Reduction:  in excess of
[50,000] Certified Emission Reductions (CERs) per annum.     Agreement:  Means
this Emission Reduction Purchase Agreement.     Annex B Countries:  Means the
countries listed in Annex B to the Kyoto Protocol having committed    themselves
to reduce or limit their GHG emissions.     Annex I Countries:  Means the
parties to the UNFCCC listed in Annex I thereto (Annex I consists of   
industrial countries and countries in transition).     Anticipated Emission 
Means up to [50,000] Certified Emission Reductions (CERs) per annum during 
Reduction:  the Crediting Period, anticipated to be generated by the Project and
calculated in    accordance with the Kyoto Rules.     Baseline:  Means the
scenario that reasonably represents the anthropogenic emissions of    GHG that
would occur in the Host Country in the absence of the Project,    determined in
accordance with the Kyoto Rules.     Business Day:  Means a day on which banks
are open for general business in Vietnam.     Carbon Dioxide  Means a metric
measure used to compare the emissions of various GHG based  Equivalent:  upon
their global warming potential.     Certification:  Means the written
confirmation by an Operational Entity of an Emission    Reduction resulting from
a CDM project and having passed the Verification    procedure according to the
Kyoto Rules.     Certified Emission  Means a unit of Emission Reduction issued
pursuant to Article 12 of the Kyoto  Reduction (CER):  Protocol and the
requirements of the Kyoto Rules (including Certification), equal    to one
metric ton of Carbon Dioxide Equivalent resulting from a CDM project.    Clean
Development  Means the flexible mechanism established by Article 12 of the Kyoto
Protocol  Mechanism (CDM) :  providing for Annex I Countries to implement
projects that reduce emissions in    non-Annex I Countries in return for CERs
and assist the non-Annex I Countries    in achieving sustainable development and
contributing to the ultimate objective    of the UNFCCC.     Crediting Period: 
Means, until December 31, 2026.     Emission Reduction:  Means reduction in
emission of GHG achieved, calculated in accordance with the    Kyoto Rules.    
Executive Board:  Means the international authority elected by the
representatives of the parties to    the Kyoto Protocol responsible for
monitoring the CDM process.     First Commitment  Means 2nd August 2008 until
December 31, 2012.  Period:       Force Majeure:  Means any circumstance or
condition beyond the control of either party to this    Agreement affecting the
performance of its obligations under this Agreement    including in particular
wars, insurrection, natural disaster or equivalent    circumstances.    
Greenhouse Gases  Means the six gases listed in Annex A to the Kyoto Protocol. 
(GHG):   


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-6:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                              
Page 3 of 12

Host Country:  Vietnam    Kyoto Protocol:  Means the protocol to the UNFCCC
adopted at the third conference of the parties  to the UNFCCC in Kyoto, Japan,
on December 11, 1997.     Kyoto Rules:  Means the UNFCCC, Kyoto Protocol, the
Bonn agreement, the Marrakesh    Accords, any relevant decisions, guidelines,
modalities and procedures made    pursuant to them and/or any succeeding
international agreements as amended    and/or supplemented from time to time and
which include those rules specifically  required to be met for the issuing and
transfer of CERs.     Letter of Approval  Means a binding approval of the
Project by the Host Country together with an  (LOA):  approval of the transfer
of CERs.      Monitoring Report:  Means an annual report to be provided by Owner
setting out the total number of    Emission Reductions generated by the Project
during the previous year according    to the Kyoto Rules, international
Monitoring rules and the PDD.      Monitoring:  Means the collection and record
of data allowing the assessment of reductions in    GHG emissions resulting from
the Project conducted in accordance with the    Kyoto Rules.      Operational
Entity:  Means an independent entity accredited by the Executive Board being
the    executive body for CDM and inter alias responsible for determining
whether a    project and the resulting Emission Reductions meet the requirements
of Article    12 of the Kyoto Protocol.     Project Design  Means a detailed
description of the Project to be submitted for Validation  Document (PDD): 
prepared in accordance with the Kyoto Rules, the UFG and the Directive and   
attached as Annex III. The Purchaser will be responsible for providing PDD   
development for Registration of the Project.     Project:  Means the proposed
CDM project described in the PDD and other documents    describing the
implementation and economics of the Project attached in Annex    IV.    
Registration:  Means the official registration of a CDM project by the Executive
Board    according to the Kyoto Rules.     UNFCCC:  Means the United Nations
Framework Convention on Climate Change adopted in    New York on May 9, 1992. 
   Unit Price:  Means the price payable by Purchaser to Project Proponent per
Certified    Emission Reduction (CER) unit:       The purchase unit price paid
by EcoloCap Solutions Canada Inc. to Viet Nam    Project Proponent for the CER
is fixed at (12)$US/CER, less applicable tax and    sale commission, for the
year 2008 to 2012 and a new agreement for purchase    unit price will be
negociated for the two periods of extention.       The amount paid to the Viet
Nam Project Proponent for the total certified CER    generated from this project
is fixed at (85)% of the total value of CER at this    above mentioned purchase
price ($12US), less commission, applicable tax and    the one time reimbursement
of an amount of $75,000 USD to Ecolocap Solutions    inc for funding the CDM
process.       TERM:       Ecolocap Solutions inc will purchase certified CER
generated by this project for    the year 2008 to 2012 with options of extension
for two other periods of 7 years,  the period 2012-2026, under same terms and
conditions.


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-6:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                   
Page 4 of 12

Validation:  Means the assessment of the PDD, including the Baseline, by an
Operational  Entity, determining its compliance with the Kyoto Rules.
Verification:  Means the periodic independent review and ex post determination
of the        monitored reductions in GHG emissions that the Project has
achieved during a        specified period of time by an Operational Entity in
accordance with the Kyoto        Rules. The project's owner will be Responsible
for providing periodical        monitoring.      Unless otherwise specified,
references to clauses are to clauses of this Agreement, references to legal 
provisions are references to such provisions as in effect from time to time, use
of a gender includes any  gender and use of the plural includes the singular and
vice versa where the context requires.      All headings and titles are inserted
for convenience only and shall not be deemed part of this Agreement or  taken
into consideration in its interpretation.        1. Preamble          The
Project is located on the territory of the Host Country.      2. Contractual
Obligations    2.1.   Anticipated Emission Reductions    2.1.1.   Upon
Registration of the Project, Purchaser shall endeavor to implement the Project
in      accordance with the PDD and other documents describing the
implementation and economics of      the project attached in Annex IV at its own
risk and expense. It is hereby acknowledged and      agreed between the parties
hereto that Purchaser does not warrant the generation of, and is not     
obliged to generate, any CERs, whether by the Project or otherwise.    2.1.2. If
the Project generates CERs, during the crediting period Project Proponent shall,
to the extent      it is legally possible and permissible, exclusively transfer
or cause to be transferred to Purchaser      all rights (and, to the extent
legally possible and permissible, legal title) which Project      Proponent may
have in the Anticipated Emission Reductions generated during the Crediting     
Period to Purchaser.    2.1.3. Purchaser shall pay to Project Proponent the Unit
Price for each Anticipated Emission      Reduction generated by the Project and
in which the Project Proponent's rights are transferred to      Purchaser in
accordance with clause 3 below.    2.2.   Additional Emission Reductions   
2.2.1.   If Additional Emission Reductions are generated by the Project during
the Crediting Period,      Project Proponent shall offer any Additional Emission
Reductions to Purchaser subject to the      terms and conditions of this
Agreement and at a price per Additional Emission Reduction equal      to the
Unit Price. If Purchaser does not wishes to exercise the purchase option then
Project      Proponent may deal with the Additional Emission Reductions as it
wishes.    2.2.2.   Additional Emission Reductions offer by the Purchaser shall
be made as soon as possible after      such Additional Emission Reductions have
been generated, but no later than December 31 of      the year subsequent to the
calendar year in which such Additional Emission Reductions have 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-6:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                               
Page 5 of 12

    been generated.    2.2.3.   Purchaser shall be entitled to accept such offer
as a whole or in part and shall notify to Project      Proponent within one
month after receipt of such offer, whether and to what extent it accepts the   
  offer. If Purchaser does not respond within this deadline the offer shall be
deemed to be rejected      by Purchaser.    2.2.4.   To the extent Purchaser
accepts the offer, Project Proponent shall, to the extent it is legally     
possible and permissible, transfer or cause to be transferred to Purchaser all
rights (and, to the      extent legally possible and permissible, legal title)
which Project Proponent may have in those      Additional Emission Reductions in
respect of which Purchaser has accepted such offer, within      two months after
acceptance of such offer by Purchaser.    2.2.5.   To the extent Purchaser
rejects such offer of Additional Emission Reductions or such offer is     
deemed rejected by Purchaser, Project Proponent shall be free to enter into
contracts with other      parties for the sale of such Additional Emission
Reductions or to otherwise deal with such      Additional Emission Reductions as
Project Proponent wishes.    2.2.6.   Purchaser shall pay to Project Proponent a
price equal to the Unit Price for each Additional      Emission Reduction in
respect of which Purchaser has accepted such offer.    2.3. Emission Reductions
generated after the Crediting Period        If the Project generates any
Certified Emission Reductions after the Crediting Period, Purchaser      shall
enter into negotiations with Project Proponent with a view to concluding an
agreement on      the purchase of such Certified Emission Reductions based on
the principles of this Agreement  but amended in order to reflect the
international and/or national rules then applicable.        3.   Transfer       
  Transfer to Purchaser of all the rights (and, to the extent legally possible
and permissible, legal      title) which Project Proponent may have in a
Certified Emission Reduction shall have occurred      upon the transfer of a CER
from the register of the Executive Board to a register in favor of     
Purchaser or such other account or register Purchaser has notified to Project
Proponent in      writing.        4. Payment     4.1.   Payment for Certified
Emission Reductions     4.1.1.   Payment by Purchaser to Project Proponent for
the Certified Emission Reductions (the rights in      which are transferred
pursuant to clause 3) shall be made on the last Business Day of the month     
in which a 40 Business Day period, starting at the day on which Purchaser has
received      satisfactory evidence of the transfer as provided for in Clause 3,
has elapsed.     4.1.2.   All payments shall be made to the accounts specified
in Annex [I] hereto or such other account      as may from time to time be
notified to the other party in writing.     4.1.3. All payments shall be made in
US Dollars.     4.1.4. Subject to clause 4.1.5 below, all taxes, fees, costs or
other expenses in connection with the 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-6:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                        
Page 6 of 12

    generation of CERs by the Project and their Registration and transfer
(including VAT in any      jurisdiction Purchaser duly notifies Project
Proponent to transfer CERs as in Clause 3, if      applicable) shall be borne by
Project Proponent and purchaser.     4.1.5. The share of the proceeds from CERs
generated by the Project to be used to cover      administrative expenses
according to the Kyoto Rules shall be borne by Project Proponent and     
Purchaser in equal shares .         The share of the proceeds from CERs
generated by the Project to be used to assist developing      countries that are
particularly vulnerable to the adverse effects of climate change to meet the   
  costs of adaptation according to the Kyoto Rules shall be borne by Project
Proponent and      Purchaser in equal shares.        5. Termination and
Remedies     5.1.          Either party (the "Non-defaulting Party") shall be
entitled to terminate this Agreement by      written notice to the other party
with immediate effect if any of the following events occurs:     5.1.1. the
other party commits a breach of any of its obligations under this Agreement and,
in the case      of a breach capable of being remedied, such breach remains for
more than 30 Business Days      after it has been requested in writing by the
Non-defaulting Party to remedy the breach; or     5.1.2. the other party goes
into liquidation (whether voluntary or otherwise), is unable to pay its debts   
  as they fall due, is wound up, makes any compromise, composition or other
arrangement with      its creditors generally, or becomes subject to any
administration order.    5.2. Force Majeure        Should either party be
impeded wholly or in part from fulfilling any of its obligations under the     
Agreement for reasons of Force Majeure, such obligation shall be suspended to
the extent and      for as long as such obligation is affected by Force Majeure
and the impeded party shall be      entitled to such extension of time as may be
reasonably necessary.         Either party shall notify the other party of the
existence and date of beginning of an event of      Force Majeure that is likely
to impede its performance under the Agreement within 5 Business      Days after
having obtained knowledge of any such event. Either party shall likewise advise
the      other of the date when such event ended and shall also specify the
re-determined time by which      the performance of its obligations hereunder is
to be completed.         Project Proponent and Purchaser shall consult with each
other with a view of determining any      further appropriate action if a
condition of Force Majeure is to continue after 20 Business Days      from the
date of giving notice thereof.         Neither party shall be liable for damages
or have the right to terminate this Agreement for any      delay in performing
hereunder if such delay is caused by Force Majeure; provided, however,      that
the non-impeded party shall be entitled to terminate such part of the Agreement
that      remains unfulfilled, if the condition of Force Majeure is to continue
after 6 months from the      date of giving notice thereof.        6.   Change
in Circumstances        If any change in circumstances (i.e. a change of
scientific basics or applicable standards relating 

 

Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-6:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                           
Page 7 of 12

    to the Baseline methodology and/or the applicable criteria for Verification
and Certification of      the resulting Emission Reductions) occurs which
substantially affects the Project, the parties to      this Agreement shall
enter into negotiations with a view to adapt the Project and its     
implementation or any relevant provision of this Agreement, as may be necessary
or useful. A      change in circumstances shall in no event be considered
substantially affecting the Project if at      least 50% of the Anticipated
Emission Reductions can be generated.        The parties to this Agreement shall
cooperate and make their best efforts to enable the      continuation of the
Project in accordance with the new circumstances and to achieve the     
generation and transfer of the Anticipated Emission Reductions.        If any of
the documents related to the Project and submitted at any time during the term
of this      Agreement fails to be approved by such authority whose approval is
required under the Kyoto      Rules or otherwise appears to be non-compliant
with any relevant standards or conditions of the      Kyoto Rules, Project
Proponent and Purchaser shall discuss whether or not the relevant      documents
are to be revised and resubmitted.        7. Conditions Precedent       This
Agreement shall enter into force upon satisfaction of the following conditions
precedent:                    1. Conclusion of a binding agreement with the Host
Country.          8.   Miscellaneous    8.1.   Assignment and subcontracting    
Neither party shall, without the written consent of the other party, assign or
transfer the      Agreement or the benefits or obligations thereof or any part
thereof to any other person.     8.2. Confidentiality and Disclosure     The
parties shall treat as confidential all information obtained as a result of
entering into or      performing this Agreement which relates to the provisions
of this Agreement, the negotiations      relating to this Agreement and the
subject matter of this Agreement.       No party shall disclose any such
confidential information to any third party, except in those      circumstances
where disclosure is required in order to comply with any laws or regulations,   
  including without limitations the Kyoto Rules.    8.3.   Notices       Any
communications to be made under or in connection with this Agreement shall be
made in      writing (including by facsimile) to the address or facsimile
number, from time to time      designated by the party to whom the communication
is to be made to the other party for that      purpose. The address and
facsimile number so designated are set out in Annex [I] hereto. A       
Communication will only be effected, if sent by mail, when delivered to or
rejected by the      recipient, if sent by facsimile, when a transmission report
shows that the facsimile has been sent.     8.4. Entire Agreement        This
Agreement embodies the whole and only agreement of the parties with respect to
the      subject matter hereof, and no prior or contemporaneous oral or written
agreement or 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-6:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                     
Page 8 of 12

    understanding shall be deemed to constitute a part of this Agreement, unless
expressly referred      to herein, or attached hereto, or specifically
incorporated by reference herein. The Annexes and      schedules to this
Agreement constitute integral parts of this Agreement and shall therefore be   
  deemed part of this Agreement.    8.5 .   Amendments    This Agreement may
only be amended with the written consent of the parties hereto.    8.6. Costs
and Expenses          Each party shall bear its own costs and expenses in
relation to the negotiation, preparation,      execution and carrying into
effect of this Agreement.     8.7. Severability         If any part or provision
of the Agreement is or becomes illegal, void or unenforceable in any     
respect, the remaining parts or provisions shall not be affected or impaired.
Any deficiency in      the Agreement resulting there from shall be amended by
way of interpretation of the Agreement      having due regard to the parties
intent.     8.8.   Governing law         This Agreement shall be governed and
construed in accordance with English law excluding its      rules on conflicts
of laws.     8.9.   Jurisdiction         The parties irrevocably submit to the
exclusive jurisdiction of the courts having jurisdiction in      commercial
matters for England with regard to all disputes arising out of or in connection
with      this Agreement, its violation, termination or nullity.     8.10.  
Counterparts         This Agreement shall be executed in two counterparts with
one copy for Project Proponent and      one for Purchaser. If there are any
dicrepencies between the English anh the Vietnamese      version, the English
version will prevail . 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-6:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                              
Page 9 of 12

PARTIES TO THE AGREEMENT

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined above,
this 5th day of August 2008, in the presence of:

Purchaser:

DR. TRI VU TRUONG
President CEO : Dr. Tri Vu Truong

Project Proponent:

TRAN XUAN HOAN
Director: Tran Xuan Hoan

 

                                                                                         

 

Witness No 1  Witness No 2           BUI THI LAN HUONG  LE VAN TAN  MSc. Bui Thi
Lan Huong  Le Van Tan-Engineer  Biology Energy-Waste Treatment  Viet nam  (Viet
nam) Ltd.   


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-6:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                           
Page 10 of 12

ANNEX I:

1. The salient features of Then Sin 1 and Then Sin 2 – Nam Xe Hydro Power
Project at Then Sin Ward, Tam Duong District in Lai Chau Province and at Nam Xe
Ward, Phong Tho District in Lai Chau Province, Vietnam.

No Parameters Symbols Units Terrace
1A Terrace
1B 1  Catchment area  F  km2 105.1 139.2 2  Long-term average annual rainfall 
Xo  mm 2411.6 2411.6 3  Average flow  Q0   m3/S 5.49 7.27 4  Total amount of
average annual flow  W0  106m3 173.13 229.27 5  Specific runoff  M0  l/s.km2
52.29 52.29 6  Normal water level  MNDBT  m 511.5 473 7  Dead water level  MNC 
m 511.5 468 8  Surface area with normal water level  F  Km2 4.47 7.55 9 
Designed head  Htt  m 27.5 81.82 10  Designed discharge  QTK  m3/s 6.22 7.06 11 
Installation capacity  Nlm  MW 1.5 4.95 12  Firm capacity P=85%  Ndb  MW 0.3 0.8
13  Number of unit  z        2 3 14  Estimated Annual Electricity Generation 
Eo  106 kWh  6.21 22.06 15  Estimated Annual Operation Hours  hsd  h 4141 4456
16 Annual estimation of the emission
reduction, tCO2 eq  CERs tCO2 eq 3601.8 12795 17  Resettlement     person 0 0 18
Compensation (land, tree, farm, property, etc...)     106 USD  0.1   0.15 19 It
is run off river hydropower plant     Day &
night Day &
night 20 New hydropower project with reservoirs
having power densities (installed capacity
devided by the surface area at full reservoir
level) greater than 4 W/m2 .      yes Yes


2. Project time schedule.
- Year of 2008: Compensation and clearing of the Then Sin2 – Nam Xe Hydro Power
and construction

Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-6:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                               
Page 11 of 12

of the access road to the plant will be carrier out by the October, 2008
- Year of 2009 and 2010: Preparing work and construction of Then Sin2 – Nam Xe.
- Year of 2010: Operation of 3 units of Then Sin2 – Nam Xe by the 4th quarter of
2010.
- Year of 2009: Compensation and clearing of the Then Sin 1 Hydro Power and
construction of the access road to the plant will be carrier out by the June,
2009.
- The 4th quarter of 2010 and 2011. : Preparing work and construction of Then
sin 1.
- Year of 2011: Operation of 2 units of Nam Xe 1 by the 4th quarter of 2011.

 

Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-6:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                               
Page 12 of 12

ANNEX 2:

Work flow of CDM Activity

[exhibit1017x12x1.jpg]


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-6:

--------------------------------------------------------------------------------